ACCEPTED
                                                                                    03-14-00660-CV
                                                                                            4186251
                                                                           THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               2/18/2015 8:27:53 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                            No. 03-14-00660-CV

                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                                  IN THE                          AUSTIN, TEXAS
                     THIRD DISTRICT COURT OF APPEALS          2/18/2015 8:27:53 AM
                            AT AUSTIN, TEXAS                    JEFFREY D. KYLE
                                                                      Clerk


                    CRAIG ZGABAY AND TAMMY ZGABAY,
                                 Appellants

                                      v.

                  NBRC PROPERTY OWNERS ASSOCIATION,
                                  Appellee


                Appeal from the 433rd Judicial District Court,
               Comal County, Texas, Cause No. C2014-0501C


   APPELLEE’S RESPONSE TO MOTION FOR LEAVE TO FILE AMENDED REPLY


Wade C. Crosnoe                            Tom L. Newton, Jr.
State Bar No. 00783903                     State Bar No. 14982300
Brian D. Hensley                           Allen, Stein & Durbin, P.C.
State Bar No. 24036759                     6243 IH-10 West, 7th Floor
Thompson, Coe, Cousins & Irons, LLP        P. O. Box 101507
701 Brazos, Suite 1500                     San Antonio, Texas 78201
Austin, Texas 78701                        Telephone: (210) 734-7488
Telephone: (512) 708-8200                  Facsimile: (210) 738-8036
Facsimile: (512) 708-8777                  E-mail: tnewton@asdh.com
E-mail: wcrosnoe@thompsoncoe.com

          Counsel for Appellee NBRC Property Owners Association
      Appellee NBRC Property Owners Association (“the Association”) files this

Response to Appellants’ Motion for Leave to File Amended Reply and would

respectfully show:

      The Association would not normally have any objection to the Zgabays

filing an Amended Reply Brief when, as here, the amended brief was filed within

the original filing deadline for the brief. As explained in Appellee’s Motion to

Strike Portions of Appellants’ Reply Brief and Amended Reply Brief, however, the

Amended Reply Brief contains improper references to evidence outside the

appellate record. The Association incorporates that Motion to Strike, which was

filed on February 11, 2015, by reference. For the reasons explained in that motion,

the Court should deny Appellants’ Motion for Leave to File Amended Reply.

                                   Respectfully submitted,

                                   THOMPSON, COE, COUSINS & IRONS,
                                   L.L.P.

                                   By: /s/ Wade Crosnoe
                                       Wade C. Crosnoe
                                       State Bar No. 00783903
                                       Brian D. Hensley
                                       State Bar No. 24036759

                                   701 Brazos, Suite 1500
                                   Austin, Texas 78701
                                   Telephone: (512) 703-5078
                                   Facsimile: (512) 708-8777
                                   E-Mail: wcrosnoe@thompsoncoe.com
                                            bhensley@thompsoncoe.com

                                        1
                                 Tom L. Newton, Jr.
                                 State Bar No. 14982300
                                 Allen, Stein & Durbin, P.C.
                                 6243 IH-10 West, 7th Floor
                                 P. O. Box 101507
                                 San Antonio, Texas 78201
                                 Telephone: (210) 734-7488
                                 Facsimile: (210) 738-8036
                                 E-Mail: tnewton@asdh.com

                                 Counsel for Appellee NBRC Property Owners
                                 Association



                          CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this response was served via
electronic service or by email, to the following counsel on February 18, 2015:

J. Patrick Sutton
1706 W. 10th Street
Austin, Texas 78703
E-Mail: jpatricksutton@jpatricksuttonlaw.com
Counsel for Appellants




                                    /s/ Wade Crosnoe
                                    Wade Crosnoe




                                      2